DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claims 17-36 filed in a preliminary amendment filed 6/27/2019 are pending in the application. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/16/2019 and 2/25/2020,  were filed before the first office action.  The submission  is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are   being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17,18,19,21,23,26,27,29,30, 36 and dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. (MPEP 2173.05(p)).
Appropriate correction is required.
Claim 17 recites a general method of continuous soft cheese making which is expected to include containers, transporting means, treatment sections, controlling means and process steps wherein milk is received, curd is produced , coagulated, acidified, and separated (whey drained). Claim 30 discloses “apparatus” and “method” that is a transport system that is also recited in claim 17, further specifying method steps that “can be “ performed.  Dependent claims recite “apparatus configured for coagulating curd”; “configured for separating”, “cleaning apparatus form cleaning”, “apparatus that is configured to combine”; “at least some of the transport containers each have at least one drainage section.”  These limitations are generic. Furthermore, the scope of “acidification step” and “supplied to a subsequent processing step” is unclear. One of ordinary skill in the art would not be reasonably  apprised of the scope of the claimed invention. Appropriate correction is required.
Claim 18  recites,  “wherein the transport system is designed as free of interruption between the incoming and outgoing section”. The broadest reasonable interpretation of the claim which is directed to a method  is that the method is a continuous process. One of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Appropriate correction is required.

Claim 21 recites “the liquid components of the contents”. There is insufficient antecedent basis for this limitation.
Claim 23 recites, “the contents of two or more transport containers are combined in accordance with requirements”.  There is insufficient antecedent basis for “the contents” and the scope of “combined in accordance with requirements” is unclear.
Claim 26 recites “the region of the second process section”. There is insufficient antecedent basis for this limitation.
Claim 27 recites “the region of the third process section”. There is insufficient antecedent basis for this limitation.
Claim 29 recites “the respective transport container”. There is insufficient antecedent basis for this recitation.
Claim 36 recites  “the respective transport container”. There is insufficient antecedent basis for this recitation.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17-36 are rejected under 35 USC102 (a)(1) as being anticipated by 
AT 203262 B (Vyzk Ustav Stroju Chladic ICH) or  GB1430471A (Unilever), or DE8512538U1 (Bentele et al.) all cited by the applicant in an IDS.
Vyzk  discloses a method and a device for continuous cheese making comprising a transport system is used with a plurality of separate transport containers, process stages occurring at separate sections and the curd is removed and further processed (e.g. see Fig. 1-2). 
 Unilever discloses a device and method for continuously coagulating liquid milk products in cheese production and a transport system comprising a sectioned circular trackway, a plurality of linked vats mounted for movement round said trackway, and driving means which is arranged to drive the linked vats slowly, at constant velocity smoothly and sequentially past a filling station, a cutting station and an emptying station, the said stations being located sequentially round said track way. Coagulated curd from each vat is emptied and further processed, and therefore remains in the transport system up to the removal of curd.
	Bentele discloses and apparatus and method for continuous cheese making comprising a plurality of movable semi-cylindrical vats intended to receive the milk to be coagulated, which are arranged parallel to each other in a row and in each of which the coagulated milk is cut by means of a comb movable in the longitudinal direction, and further processed. 
	
Claims 17-36 are rejected under 35 USC 102(a) (2) as being anticipated by US 2657993 A (Arkin).
Arkin discloses an apparatus ·for the continuous manufacture of cheese (Fig. 1, claim 1) by coagulation of milk with a starter, coagulation, separation of the whey from
the curd which comprises an endless flexible conveyor carrying externally attached
containers for the milk product being processed, a motive ·means for advancing the conveyor, container,  means for delivering the milk fluid to the externally attached containers, the coagulation and starter supply reservoirs being arranged in adjustable position relative to the horizontal arrangement of the conveyor, wherein coagulated curd is acidified (cured) and supplied to a further processing step. 
The prior as above anticipates the claimed subject matter, rendering the claims unpatentable.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/ Primary Examiner, Art Unit 1793